 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    JAFFAR RICHARDSON,                                Case No. 3:21-cv-00203-HDM-CLB
12                       Petitioner,                    ORDER
13           v.
14    PERRY RUSSELL, et al.,
15                       Respondents.
16

17   I.     Introduction

18          This is a habeas corpus matter under 28 U.S.C. § 2254. Previously, the court dismissed

19   some grounds of the initial petition because they lacked merit, and the court directed petitioner

20   Jaffar Richardson to file an amended petition that made the two remaining grounds less vague.

21   ECF No. 7. Richardson has filed an amended petition. ECF No. 11. The court has reviewed the

22   amended petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United

23   States District Courts. The two grounds in the amended petition are without merit, and the court

24   denies the amended petition.

25   II.    Procedural History

26          The court takes judicial notice of the on-line dockets of the Second Judicial District Court

27   of the State of Nevada, in cases cited below, the on-line docket of the Nevada Supreme Court in

28
                                                       1
 1   Richardson v. State, Case No. 81738, 1 and the inmate locator of the Nevada Department of

 2   Corrections. 2

 3           A.       Prior Criminal Convictions

 4           On April 12, 2005, Richardson was convicted in the Second Judicial District Court of the

 5   State of Nevada of one count of felony trafficking in a schedule 1 controlled substance, Case No.

 6   CR04-1557B. 3

 7           On August 3, 2010, Richardson was convicted in the Second Judicial District Court of the

 8   State of Nevada of one count of felony possession of a controlled substance for the purpose of

 9   sale, Case No. CR09-2489. 4

10           On August 3, 2010, Richardson was convicted in the Second Judicial District Court of the

11   State of Nevada of one count of felony driving under the influence, Case No. CR09-2492. 5

12           On August 3, 2010, Richardson was convicted in the Second Judicial District Court of the

13   State of Nevada of one count of felony conspiracy to commit robbery, Case No. CR10-0561. 6

14           This is not an exhaustive list of Richardson's prior convictions, just a list of convictions

15   from the Second Judicial District Court. For the purposes of this order, those four convictions are

16   sufficient.

17           B.       The Conviction at Issue in This Case

18           In the Second Judicial District Court of the State of Nevada, Case No. CR16-1169, 7

19   Richardson agreed to plead guilty to one count of trafficking in a controlled substance.

20   Richardson agreed to be sentenced as a "small" habitual criminal under Nev. Rev. Stat.

21   § 207.010(1)(a) (2009), with imprisonment for a minimum term of 8 years a maximum term of 20

22   years. ECF No. 11 at 2. Richardson did not appeal. ECF No. 11 at 1. Richardson did not file a

23   post-conviction habeas corpus petition in the state district court. ECF No. 11 at 1.

24

25   1
       http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=59801.
     2
       https://ofdsearch.doc.nv.gov/form.php.
26   3
       https://www.washoecourts.com/Query/CaseInformation/CR04-1557B.
     4
       https://www.washoecourts.com/Query/CaseInformation/CR09-2489.
27   5
       https://www.washoecourts.com/Query/CaseInformation/CR09-2492.
     6
       https://www.washoecourts.com/Query/CaseInformation/CR10-0561.
28   7
       https://www.washoecourts.com/Query/CaseInformation/CR16-1169.
                                                            2
 1           Richardson did file a motion to correct or modify an illegal sentence. ECF No. 11 at 5.

 2   The state district court denied the motion. First, the state district court noted that the motion was

 3   a disguised post-conviction habeas corpus petition that raised issues beyond the scope of a motion

 4   to correct or modify an illegal sentence. ECF No. 8 at 9 (citing Edwards v. State, 918 P.2d 321,

 5   324-25 & n.2 (Nev. 1996)). Second, the state district court addressed Richardson's claim that the

 6   judgment of conviction stated erroneously that he had been adjudicated as a habitual criminal in

 7   an earlier case. The state district court noted that the record before the sentencing court had no

 8   mention of prior adjudication as a habitual criminal. The state district court also noted that the

 9   sentencing court understood that this case was the first time that Richardson was being

10   adjudicated as a habitual criminal. The state district court thus corrected the clerical error that

11   Richardson previously had been adjudicated as a habitual criminal by issuing an amended

12   judgment of conviction without the erroneous phrase. ECF No. 8 at 9. The amended judgment of

13   conviction was entered on August 28, 2020. Richardson appealed the decision. ECF No. 1-1 at

14   3-4. The Nevada Court of Appeals affirmed. Richardson v. State, Case No. 81738-COA (Nev.

15   App. Mar. 25, 2021). 8

16   III.    Discussion

17           A.       Ground 1 Is Without Merit

18           In ground 1 of the amended petition, Richardson alleges that the guilty plea agreement had

19   a provision that if he failed to stay out of trouble after accepting the agreement, then either the

20   prosecution could withdraw from the agreement and proceed to trial on the original charges or the

21   prosecution could argue at sentencing for any appropriate sentence, including "large" habitual-

22   criminal treatment under Nev. Rev. Stat. § 207.010(1)(b) (2009). 9 Richardson argues that the

23   plea agreement misrepresented his criminal history, leading the state district court into believing

24   that Richardson could be sentenced as a "large" habitual criminal. Richardson also argues that

25
     8
26   http://caseinfo.nvsupremecourt.us/document/view.do?csNameID=60842&csIID=60842&deLinkID=810635&onBase
     DocumentNumber=21-08555.
27   9
       The potential "large" habitual-criminal sentences are life imprisonment without the possibility of parole, life
     imprisonment with eligibility for parole beginning after a minimum of 10 years, or 25 years' imprisonment with
28   eligibility for parole beginning after a minimum of 10 years. Nev. Rev. Stat. § 207.010(1)(b)(1), (2), (3) (2009).
                                                              3
 1   statements of the prosecutor and the defense counsel prove that he was threatened into pleading

 2   guilty.

 3             Richardson is incorrect. His criminal history in the Second Judicial District Court, four

 4   felony convictions, by itself was sufficient for "large" habitual-criminal treatment at the time.

 5   Nev. Rev. Stat. § 207.010(1)(b) (2009). The court has reviewed the transcript of Richardson's

 6   change-of-plea hearing. Richardson v. State, Case. No. 81738, Record on Appeal v. 3, pp. 315-

 7   43. 10 Richardson entered his plea voluntarily, knowingly, and intelligently. If there was any

 8   "threat," it merely was a warning that he would be facing a much longer prison term if he went to

 9   trial and was convicted than if he accepted the plea agreement. Candid advice like that is not a

10   threat, but a recognition of the unpleasant reality into which Richardson put himself. Ground 1 is

11   without merit.

12             Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the

13   court will not issue a certificate of appealability for ground 1.

14             B.     Ground 2 Is Without Merit

15             In ground 2, Richardson claims that the prosecution failed to provide the state district

16   court with his history of abuse of controlled substances starting when he was 13. Richardson

17   argues that this information would have shown the state district court that he needed drug

18   treatment, not a prison sentence. This claim lacks merit for multiple reasons.

19             First, reading ground 2 literally, Richardson's history of substance abuse is not

20   exculpatory information that was solely within the prosecution's possession, which the

21   prosecution then failed to disclose. See Brady v. Maryland, 373 U.S. 83 (1963). This

22   information is possibly evidence to mitigate his sentence, which Richardson himself knew and

23   which he could have presented to the state district court himself.

24             Second, the court construes ground 2 as a claim that defense counsel should have given

25   this information to the state district court. However, the state district court already knew about

26   Richardson's history of substance abuse. The same judge had presided over Richardson's 2005

27   10

     http://caseinfo.nvsupremecourt.us/document/view.do?csNameID=59801&csIID=59801&deLinkID=788125&onBase
28   DocumentNumber=20-35195.
                                                          4
 1   conviction for trafficking in a controlled substance, Case No. CR04-1557B. She warned

 2   Richardson to stop abusing and selling controlled substances. In his letter to the judge in this

 3   criminal case, Richardson regretted not taking her advice. Richardson v. State, Case. No. 81738,

 4   Record on Appeal v. 2, pp. 225-26. 11 The judge's comments at Richardson's change-of-plea

 5   hearing and sentencing hearing show that she knew Richardson's history, and that she was

 6   disappointed in him. Id., v.3, pp. 338-41, 364-68. 12

 7           Third, the information of Richardson's history of substance abuse would not have affected

 8   the sentencing. The parties stipulated to a prison sentence with a minimum term of 8 years and a

 9   maximum term of 20 years. Id., v. 2, p. 205. 13 Although discretion to impose the stipulated

10   habitual-criminal sentence remained with the judge, Nev. Rev. Stat. § 207.010(2) (2009), this was

11   the only sentence that she could have imposed if she agreed to adjudicate Richardson as a

12   habitual criminal. Ground 2 is without merit.

13           Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the

14   court will not issue a certificate of appealability.

15   IV.     Conclusion

16           IT THEREFORE IS ORDERED that the amended petition for a writ of habeas corpus

17   pursuant to 28 U.S.C. § 2254 (ECF No. 11) is DENIED. The clerk of the court is directed to

18   enter judgment accordingly and to close this action.

19           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

20           DATED: July 8, 2021
21                                                                ______________________________
                                                                  HOWARD D. MCKIBBEN
22                                                                United States District Judge
23

24   11

     http://caseinfo.nvsupremecourt.us/document/view.do?csNameID=59801&csIID=59801&deLinkID=788124&onBase
25   DocumentNumber=20-35194.
     12
26   http://caseinfo.nvsupremecourt.us/document/view.do?csNameID=59801&csIID=59801&deLinkID=788125&onBase
     DocumentNumber=20-35195.
27   13

     http://caseinfo.nvsupremecourt.us/document/view.do?csNameID=59801&csIID=59801&deLinkID=788124&onBase
28   DocumentNumber=20-35194.
                                                            5
